Citation Nr: 0722835	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO. 05-16 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a skin condition.

2. Entitlement to service connection for anxiety.

3. Entitlement to service connection for chest pain.

4. Entitlement to service connection for an eye condition.

5. Entitlement to service connection for a low back 
condition.

6. Entitlement to service connection for a bilateral foot 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman


INTRODUCTION

The veteran had active duty from January 1974 to April 1982.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a July 2004 rating decision by the 
No. Little Rock, Arkansas Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claims for service connection for a low back 
condition, a skin condition, a bilateral foot condition, 
anxiety, chest pain and an eye condition.

The issues of low back pain and bilateral foot condition are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center 
("AMC"), in Washington, DC.


FINDINGS OF FACT

1. A skin condition was not incurred in or aggravated as a 
result of the veteran's military service, nor may it be 
presumed to have been so incurred or aggravated.

2. Anxiety was not incurred in or aggravated as a result of 
the veteran's military service, nor may it be presumed to 
have been so incurred or aggravated.

3. Chest pain has not been attributed to any service-related 
cause, and was not incurred in or aggravated as a result of 
the veteran's military service, nor may it be presumed to 
have been so incurred or aggravated.

4. An eye condition was not incurred in or aggravated as a 
result of the veteran's military service, nor may it be 
presumed to have been so incurred or aggravated.

CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for a skin condition have not been met. 38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).
 
2. The criteria for the establishment of service connection 
for anxiety have not been met. 38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

3. The criteria for the establishment of service connection 
for a disorder characterized by chest pain have not been met. 
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).

4. The criteria for the establishment of service connection 
for an eye condition have not been met. 38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the veteran and his 
representative, if any, of the information and evidence 
needed to substantiate a claim. The notification should (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence he was expected to provide and (4) 
request the veteran provide any evidence in his possession 
which pertains to the claim. This notification was satisfied 
by way of a letter from the RO to the veteran dated in March 
2004.

The letter advised the veteran that evidence showing a 
current injury or condition that is linked to an injury or 
condition that was diagnosed in-service is necessary to 
substantiate a claim. The letter also described entitlement 
to service connection for certain "presumptive conditions" 
that are first shown after service. The letter provided the 
veteran with examples of evidence necessary to support his 
claims including dates and places of medical treatment. 
Medical authorizations were provided so VA could assist in 
obtaining private medical records. The letter advised the 
veteran of the evidence in the claims file, of VA's duty to 
obtain relevant federal records and that VA would make 
reasonable efforts to obtain private records. The elements of 
a claim for service connection were also provided in the 
letter.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. The veteran was advised of 
this information in a May 2006 letter; however, because the 
claims of entitlement to service connection are being denied, 
the questions of an appropriately assigned evaluation and the 
effective date for a grant of service connection are not 
relevant. Proceeding with this matter in its procedural 
posture would not therefore inure to the veteran's prejudice.

Second, the VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records ("SMRs") are associated with the claims 
file. The RO has requested and obtained all available medical 
records from the Little Rock VA Medical Center ("VAMC"). 
The veteran did not respond to the March 2004 letter which 
provided Consent and Authorization to the Release of 
Information forms to allow VA to obtain other private medical 
records.  The veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide his claims. As 
such, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.


Merits of the Claims

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110 (2002). A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service. Watson 
v. Brown, 4 Vet. App. 309, 314 (1993). To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection means that the facts establish that a 
particular injury or disease resulting in a disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2006). This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions. Id.

Service connection may also be established by a showing of 
chronicity of a disorder or continuity of symptoms. Under 38 
C.F.R. § 3.303(b), a veteran may utilize "the chronic 
disease shown as such in service" provision when the 
evidence demonstrates: (1) that the veteran had a chronic 
disease in service, or during an applicable presumptive 
period; and (2) that the veteran presently has the same 
condition. With respect to the first element there are two 
questions: (a) is medical evidence needed to demonstrate the 
existence in service or in the presumption period of such a 
chronic disease, or will lay evidence suffice; and, (b) must 
such evidence be contemporaneous with the time period to 
which it refers, or can post-service or post-presumption 
period evidence address existence in service. Savage v. 
Gober, 10 Vet. App. 488 (1997).


It has been observed that the answer to inquiry (a) depends 
on whether the disability is of a type that requires medical 
expertise to demonstrate its existence, or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence. Savage, supra; see also 
Harvey v. Brown, 6 Vet. App. 390-393 (1994) (medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet); Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).

With respect to question (b), it has been observed that 
either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post- 
presumption-period may suffice. It has been noted that the 
language of the regulation (i.e., "first shown as a clear-
cut clinical entity, at some later date") appears to 
contemplate the use of post-service or post-presumption- 
period disease. Further, to the extent that the language of 
the regulation is ambiguous, "interpretive doubt is to be 
construed in the veteran's favor." Savage, supra, citing 
Brown v. Gardner, 513 U.S. 115, 117-18 (1994).

As addressed below, the dispositive issues on appeal concern 
whether the veteran has a current diagnosis for the claimed 
conditions (a skin condition, anxiety, chest pain and an eye 
condition) and whether any may be related to his military 
service. The Board concludes service connection is not 
established for any of the below- claimed conditions.

Skin Condition

The veteran claims he incurred a skin condition as a result 
of his military service. The preponderance of the evidence is 
against the claim and the appeal will be denied. 

The veteran's service medical records contain a dermatology 
notation for treatment of "seed" warts on the cranial area 
of the head in September 1975 and again in July 1976. The 
veteran was also treated twice for athlete's foot in 1979 and 
1981. Another complaint for treatment of a skin condition is 
noted in August 1978.  The veteran complained of a rash on 
his neck and side and stated that he had had the rash for two 
years and that it was worsening. Multiple non-erythemathous 
raised lesions were noted on his chest and neck, some ranging 
in size from 4-5 cm. The veteran was diagnosed with tinea 
versicolor. He was prescribed a commercially available soap, 
and advised to return in one week; however, the service 
medical records do not show that the veteran ever returned 
for follow-up treatment. In fact, there is no other complaint 
or treatment for a skin condition contained in the veteran's 
service medical records. Moreover, on both a July 1980 flight 
physical examination and the veteran's April 1982 military 
separation physical examination, the veteran specifically 
denied any skin abnormality or diseases and affirmatively 
stated he was in good health.

Dated 22 years after discharge from active military service, 
April 2004 VAMC treatment records note the veteran reported a 
thickened dermis around the hands. He indicated that although 
it had been present for 4-5 years, it has been progressively 
getting worse and was limiting the use of his hands. The 
condition was described as contracture/palmar fasciitis which 
was attributed as most likely related to chronic alcohol use. 

To receive service connection for a current disability, an 
opinion as to medical etiology, based on competent medical 
evidence, must link the current condition to military 
service. "Competent medical evidence" means, in part, 
evidence that is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a) 
(2006). The record is devoid of any such medical opinion 
providing a nexus between the veteran's current condition and 
his active military service. 

Although the veteran has claimed that his skin condition is 
related to his military service, he is not competent to 
render medical opinions. The Court of Veterans' Appeals has 
held that lay individuals may testify about the historical 
manifestations of a disease or injury based on personal 
knowledge, but they lack the expertise necessary to provide 
evidence which requires medical knowledge. For this reason, 
lay statements cannot provide evidence of a diagnostic 
nature. Espiritu v. Derwinski, 2 Vet. App. 458 (1993). 

The Board finds, by a preponderance of the evidence, that the 
veteran's claimed degenerative disc disease of the lumbar 
spine is not related to event(s) in-service. In reaching this 
decision, the Board has considered the "benefit-of-the-doubt 
doctrine;" however, as the preponderance of the evidence is 
against the claim, the doctrine does not apply. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Anxiety

The veteran claims he has incurred an anxiety condition as a 
result of his military service. The preponderance of the 
evidence is against the claim and the appeal will be denied. 

The law limits entitlement for service-related diseases and 
injuries to cases where service has resulted in a disability 
- the first prong of a successful claim of service 
connection. In the absence of proof of a present disability, 
there is no valid claim presented. See Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992). The veteran has no current diagnosis of an 
anxiety disorder within VA's operating statutes and 
regulations, nor has he submitted competent evidence of such 
a disorder, linked by competent evidence to his military 
service. See 38 C.F.R. § 3.385 (2006). 

The veteran's service medical records are negative for 
complaint of or treatment for anxiety and the veteran 
affirmatively responded that he had no disabling wounds, 
injuries or diseases on his separation examination. No VAMC 
record or other private treating physician record indicates 
complaint or diagnosis of any anxiety disorder.

With respect to the veteran's contention that he has anxiety 
that was caused in-service, the veteran is a layperson 
without medical training and is not qualified to render 
medical opinions as to matters such as diagnosis and etiology 
of disorders and disabilities, therefore his opinion is not 
competent medical evidence and is entitled to no weight or 
probative value. See Espiritu, 2 Vet. App. at 494-5; see also 
38 C.F.R. § 3.159(a)(1) (2006).

In sum, because there is no competent evidence of a current 
anxiety disorder, the Board would need to resort to 
speculation to find that the veteran is disabled, and such 
does not trigger the benefit-of-the-doubt doctrine. The law 
provides that service connection may not be based on resort 
to speculation or remote possibility. 38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

The Board finds, by a preponderance of the evidence, that the 
veteran's claimed anxiety disorder is not related to event(s) 
in-service. In reaching this decision, the Board has 
considered the "benefit-of-the-doubt doctrine;" however, as 
the preponderance of the evidence is against the claim, the 
doctrine does not apply. See 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. 49. 

Chest Pain

The veteran claims chest pains he experiences are the result 
of his military service. The preponderance of the evidence is 
against the claim and the appeal will be denied.

It is well-settled that in order to be considered for service 
connection, a claimant must have a current disability. See 
Rabideau, 2 Vet. App. at 143. Chest pain is essentially a 
symptom, not a diagnosis of a disease entity. Without a 
finding of an underlying disorder, symptoms alone cannot be 
service-connected. See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).

The veteran's service medical records are negative for 
complaint of or treatment for chest pains. A VAMC treatment 
record notes the veteran's complaints of chest discomfort are 
related to substance abuse. The veteran was not subsequently 
diagnosed with any disorder relating to chest pains.

The veteran has no current diagnosis of a disorder relating 
to chest pain within VA's operating statutes and regulations, 
nor has he submitted competent evidence of such a disorder, 
linked by competent evidence to his military service. See 38 
C.F.R. § 3.385 (2006). Because he has presented no evidence 
of a current disability there is no valid claim presented. 
See Brammer, 3 Vet. App. 223; Rabideau, 2 Vet. App. 141. 
Although the veteran has stated his chest pains are a result 
of his military service, he is not competent render medical 
opinions. See Espiritu, 2 Vet. App. at 494-5.

Because the preponderance of the evidence is against the 
claim, the "benefit-of-the-doubt doctrine" does not apply. 
See 38 U.S.C.A. § 5107(b) (2002). 

Eye Condition

The veteran claims he incurred an eye condition during 
military service for which he should be service-connected. 
The preponderance of the evidence is against the claim and 
the appeal will be denied.

There is no record evidence of an in-service eye injury, nor 
complaint or treatment for any eye condition. Both the 
veteran's entrance and separation examinations are negative 
for any eye condition-specifically, the veteran's military 
separation examination is negative for any notations of eye 
problems. In fact, at the time of his separation from active 
duty, the veteran's PULHES profile was noted to indicate that 
he was in a "high level of fitness" as to his physical 
capacities: 

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 [high level of fitness] to 4 [a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service].). 



Moreover, the veteran has presented no evidence of a current 
disability linked by competent evidence to his military 
service relating to his eyes. See 38 C.F.R. § 3.385 (2006). 
Medical records from the VAMC as well as the veteran's 
private records are silent for complaint or treatment for an 
eye condition following his military service. Again, the law 
limits entitlement for service-related diseases and injuries 
to cases where service has resulted in a disability. Without 
evidence of a present disability, there is no valid claim 
presented. See Brammer, 3 Vet. App. 223; Rabideau, 2 Vet. 
App. 141. 

The preponderance of the evidence is against the claim and 
therefore the "benefit-of-the-doubt doctrine" does not 
apply. See 38 U.S.C.A. § 5107(b) (2002). 
	

ORDER

1. Service connection for a skin condition is denied.

2. Service connection for anxiety is denied.

3. Service connection for chest pain is denied.

4. Service connection for an eye condition is denied.


REMAND

Further development of the claim is needed before appellate 
action may be completed in this case. This matter must be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, to ensure compliance with applicable law. 
VA will notify the appellant if further action is required on 
his part.


The veteran claims entitlement to service connection for a 
low back condition. The veteran claims he hurt his back in-
service first during basic training in February 1974 and then 
again in September 1974 while moving some lockers. Service 
medical records show he complained of pain to the T10-L4/L5 
region of his back with. The clinic notes in the veteran's 
SMRs state that although the veteran complained of pain, he 
did not have significant loss of range of motion, muscle 
spasms, muscle weakness at the lower extremities or 
neurologic deficits. He was instructed to ice and massage the 
back and complete daily flexion exercises.  Throughout 
September, October, November and December of that year, the 
veteran repeatedly sought medical attention for low back pain 
he related to the initial incident. He was repeatedly 
diagnosed with muscle strain. In November 1974, a clinic 
entry states the veteran experienced muscle spasms upon 
palpation bilaterally perivertibrae T-9 to L-3 with pain on 
percussion. In December 1974, he was diagnosed with L-5 
muscle spasms. Following the December 1974 entry, there are 
no further complaints of pain in the record and the veteran's 
separation exam is negative for complaint of pain or injury 
to the low back.

However, VAMC progress notes in 1999, 2000-2004 all contain 
references to the veteran complaining of low back pain that 
he has experienced since an injury during his military 
service. The records also note full range of motion with 
complaints of pain elicited with palpation over the lumbar 
and sacral vertebra. May 1999 x-rays revealed anterior and 
lateral spurring of the L3-L4 region and spurring of each 
sacroiliac joint.
 
Service connection may be established by a showing of 
chronicity of a disorder or continuity of symptoms under 38 
C.F.R. § 3.303(b). VA's duty to assist the veteran includes 
obtaining a medical examination and/or opinion where the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim. 38 
U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4) (2006). In this 
case, there appears to be some evidence of an in-service 
injury and continuity of symptomatology.  The Board finds 
that a medical examination and opinion is necessary to any 
current back disorder, if diagnosed, is related to the injury 
the veteran incurred in-service.

The veteran is also claiming service connection for numbness 
he experiences in both feet. The veteran's service entrance 
exam noted the veteran had pes planus. Thus, one of the 
medical questions presented in connection with the claim for 
service connection for a bilateral foot condition is whether 
the veteran entered active service with a preexisting foot 
condition, and whether there was any increase in severity of 
the preexisting disability, or whether the symptomatology 
shown in service medical records represented an independent 
disability or a superimposed injury or disease. 

In July 1974, the veteran was treated for what was described 
as a minor foot ailment. The veteran's right foot was 
cleaned, soaked and scraped with no sign of "plantar's 
wart." The veteran described pain radiating into the arch of 
the foot continuously. An impression of flat feet needing 
support in the arches was given and the veteran was 
prescribed arch supports. 

Service medical records dated January 1979 indicate the 
veteran sought medical treatment for a laceration of the 
bottom of the right foot after he stepped on a sharp piece of 
metal. The wound was treated with alcohol and bacatracin and 
no other complaint of the injury or any residual effect is 
present in the record. The veteran's 1982 separation 
examination is negative for a notation or complaint regarding 
any bilateral foot injury or condition. 

Several VAMC treatment records of record indicate the veteran 
has decreased sensation of both feet with a diagnosis of 
alcohol-related neuropathy and peripheral neuropathy of 
unknown etiology. However, a June 1999 medical history 
recorded upon the entrance of the veteran's admission to an 
alcohol/substance abuse treatment program noted the veteran's 
medical problems as including numbness of both extremities 
unrelated to alcohol. In an April 2004 VAMC treatment note, 
the veteran stated that he experienced numbness in both his 
feet that had been present for years.

Because of the in-service injury to the veteran's feet, the 
pre-existing pes planus condition noted on the veteran's 
service entrance examination and the unknown etiology of the 
current numbness in the veteran's feet, a medical examination 
is also required to decide this claim. 38 U.S.C.A. § 5103A 
(d); 38 C.F.R. § 3.159(c)(4) (2006). 

Accordingly, the case is REMANDED for the following action:

1. The AMC should schedule the veteran 
for an appropriate VA examination to 
determine the nature and etiology of any 
low back condition. The examining 
physician is requested to review 
pertinent documents in the claims file, 
in particular the service medical 
records dated September 1974 through 
December 1974, in detail, and to render 
an opinion as to whether the veteran's 
low back injury, if currently diagnosed, 
is of in-service origin or otherwise 
related thereto - i.e., whether any 
noted low back disorder was incurred in, 
or aggravated by, any incident of active 
military service. 

2. The AMC should schedule the veteran 
for an appropriate VA examination to 
determine the nature and etiology of any 
bilateral foot condition that may be 
present. Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished. The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly the veteran's service 
medical records.  

a. The examiner should then state an 
opinion as to whether the veteran has 
any current bilateral foot disorder.

	b. The examiner should then state 
whether any diagnosed condition is 
causally or etiologically related to the 
January 1979 laceration injury noted in 
the veteran's service medical records or 
any other treatment noted in the service 
medical records. 

c. The examiner is requested to state 
whether the veteran's pes planus 
underwent an increase in severity during 
service. If the veteran's pes planus 
increased in severity during service, 
the examiner is further requested to 
offer comments as to whether that 
increase was due to the natural progress 
of the disability. 

A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved should be provided. 
All pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

If such determinations regarding the 
veteran's low back and bilateral feet 
are not possible without resort to 
speculation, the examiner should so 
state. All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.

	3. Thereafter, the veteran's claim of 
entitlement to service connection for a 
low back injury and bilateral foot 
condition should be readjudicated. If 
the benefits sought on appeal remain all 
or in part denied, the veteran and his 
representative should be furnished with 
copies of a supplemental statement of 
the case and given the opportunity to 
respond thereto. The case should then be 
returned to the Board for further 
review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


